  Case 2:20-cv-08442-RGK-MRW Document 8 Filed 10/08/20 Page 1 of 2 Page ID #:46

                                                                                                 JS6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
     Case No.       2:20-cv-08442-RGK-MRW                                   Date     October 8, 2020
     Title          MICHAEL ANDERSON v. WELLS FARGO BANK, N.A., et al




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
             Joseph Remigio                              Not Reported                          N/A
              Deputy Clerk                         Court Reporter / Recorder                 Tape No.
             Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                       Not Present                                             Not Present
 Proceedings:              (IN CHAMBERS) ORDER REMANDING CIVIL ACTION TO
                           SUPERIOR COURT

        Michael Anderson (“Plaintiff”) filed an action against Wells Fargo Bank, N.A. (“Wells Fargo”),
John P. Manning (“Manning”), and Douglas R. Martins (“Martins”) alleging state common law and
statutory claims under the California Labor Code. On September 15, 2020, Wells Fargo removed this
action from state court based on diversity jurisdiction.

        Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit
has held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)); see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

        Wells Fargo states that, although Manning and Martins (collectively, “Individual Defendants”)
are California citizens, they are fraudulently joined, and should not be considered for purposes of
determining diversity jurisdiction. It is true that corporate agents cannot be held individually liable for
actions they took in their corporate capacities. Martinez v. Combs, 49 Cal. 4th 35, 66 (2010). However,
persons are not absolved of liability under California Labor Code if they are “employers” within the
meaning of the Industrial Welfare Commission’s (“IWC”) wage orders. See id. The IWC provides that
an employer is any person “who directly or indirectly, or through an agent or any other person, employs
or exercises control over the wages, hours, or working conditions of any person.” Cal. Code Regs. tit. 8,
§ 11010(2)(F); see Martinez, 49 Cal. 4th. at 63. Here, Plaintiff alleges that each of the Individual
Defendants are “a managing agent of Wells Fargo and [ ] exercises substantial independent authority
and judgment in his corporate decision-making so that his decisions ultimately determine corporate
   CV-90 (06/04)                                 CIVIL MINUTES - GENERAL
                                                         Page 1 of 2
  Case 2:20-cv-08442-RGK-MRW Document 8 Filed 10/08/20 Page 2 of 2 Page ID #:47

                                                                                                 JS6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
     Case No.      2:20-cv-08442-RGK-MRW                                 Date     October 8, 2020
     Title         MICHAEL ANDERSON v. WELLS FARGO BANK, N.A., et al


policy.” (Compl., ¶¶ 3 and 4.) Based on these allegations, Wells Fargo’s assertion that the Individual
Defendants are sham defendants fail. Therefore, the Court finds that the presence in this action of the
Individual Defendants, who are undisputedly a California citizens, defeats diversity jurisdiction.

       In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


       IT IS SO ORDERED.


cc: Los Angeles Superior Court, 20STCV29493
                                                                                             :
                                                       Initials of Preparer                  jre




   CV-90 (06/04)                             CIVIL MINUTES - GENERAL
                                                     Page 2 of 2
